Title: To James Madison from William Pinkney, 10 January 1808
From: Pinkney, William
To: Madison, James



private
Dr. Sir,
London, Jany. 10th. 1808.

I have it from several Quarters that the Austrian Messenger, who arrived here more than a Week ago, to Prince Stahremberg, and who undoubtedly belongs to the Austrian Legation at Paris, was the Bearer of Overtures to this Government for a Negotiation for a general Peace.  It is said that the overtures propose the Mediation of Austria & Russia.  Great Secrecy is affected upon the Subject; but I am told that the Answer of this Cabinet has just been given, and that the Messenger will return, Tomorrow or next Day.  It has been hinted to me that the Answer is evasive & not likely to lead to any immediate Result.  I give you this Information as I have received it, without vouching for its accuracy.  I shall endeavour by the next opportunity for America more precise Information on this Point.  Prince Stahremberg has undertaken to send for me by this Messenger a Letter to Gen. Armstrong.  I have the Honor to be with sincere attachment Dear Sir, Your most Ob. Serv

Wm. Pinkney


P. S.  At a Meeting on Thursday last of the Committee of Merchants trading to the US, a Memorial to Government on the Subject of the late Orders &c was intended to be proposed, when to prevent the reading of it & a Question upon it, a Motion was made for an ajournment, by Alderman Shaw & carried (I think) 11 to 7.  I have not seen this Memorial (as it has been wished & endeavoured to prevent it from getting abroad), but a Copy is now preparing for me and (if of any Interest) I will send it to you as soon as obtained.  I shall be much disappointed if a Rupture with us will not become and decidedly appear to be more unpopular every Day.
Their Trade & many of their Manufactures are at a Stand, & unexampled Distress & strong Remonstrance must speedily be the Consequence.

